SECURITY AGREEMENT
This Security Agreement (as amended, modified or otherwise supplemented from
time to time, this "Agreement"), dated as of December 11, 2014 (the "Effective
Date"), is executed by Songstagram, Inc., a Delaware corporation (together with
its successors and assigns, "Debtor"), in favor of bBooth, Inc., a Nevada
corporation, as secured party (together with its successors and assigns,
"Lender").


BACKGROUND AND PURPOSE.


Pursuant to that certain Secured Promissory Note dated as of the same date as
this Agreement executed by Debtor in favor of Lender (the "Note"), Debtor is
indebted to Lender in the sum of Four Hundred Seventy Five Thousand Dollars
($475,000.00) upon the terms and subject to the conditions set forth in the
Note.  The availability of the loan under the Note is conditioned upon the
execution and delivery by Debtor of this Agreement.


AGREEMENT


1.            GRANT OF SECURITY INTEREST.  Debtor hereby grants and transfers to
Lender, a security interest in the following "Collateral": any and all of the
"accounts," "chattel paper," "contracts," "documents," "equipment," "fixtures,"
"general intangibles" (including, without limitation, all intellectual property
of Debtor), "trademarks," "copyrights," "goods," "investment property,"
"instruments," and "inventory" (as such terms are defined in the California
Uniform Commercial Code in effect on the Effective Date), and all other assets
and personal property held in Debtor's name, whether now owned by Debtor or
hereafter acquired, and all proceeds and products thereof and all accessions to,
substitutions and replacements for, and rents and profits of each of the
foregoing. Debtor warrants that the Collateral is domiciled in California.


2.        OBLIGATIONS SECURED.  The obligations secured hereby (the "Secured
Obligations") are the payment and performance of all obligations of Debtor and
rights of Lender under this Agreement and/or the Note.


3.        TERMINATION.  This Agreement will terminate upon the performance of
all Secured Obligations, including without limitation, the payment of all
Secured Obligations existing or committed by Lender.


4.        OBLIGATIONS OF LENDER.  Lender has no obligation to extend any credit
hereunder.  Any money received by Lender in respect of the Collateral may be
deposited, at Lender's option, into a non-interest bearing account over which
Debtor shall have no control, and the same shall, for all purposes, be deemed
Collateral hereunder.


5.        REPRESENTATIONS AND WARRANTIES.  Debtor represents and warrants to
Lender that: (a) Debtor is the owner and has possession or control of the
Collateral; (b) Debtor has the right to grant a security interest in the
Collateral; (c) the Collateral is genuine, free from liens, adverse claims,
setoffs, default, prepayment, defenses and conditions precedent of any kind or
character, except as heretofore disclosed to Lender in writing and as otherwise
permitted by the Note; and (d) all statements contained herein and, where
applicable, in the Collateral are true and complete in all material respects.
 
1

--------------------------------------------------------------------------------



6.        COVENANTS OF DEBTOR.  Debtor agrees in general:  (i) to pay all
Secured Obligations when due; (ii)  upon or following the occurrence of an Event
of Default, to pay all costs and expenses, including reasonable attorneys' fees,
incurred by Lender in the perfection, preservation, realization, enforcement and
exercise of its rights, powers and remedies hereunder; (iii) to permit Lender to
exercise its powers; (iv) to execute and deliver such documents as Lender deems
necessary to create, perfect and continue the security interests contemplated
hereby; and (v) not to change the places where Debtor keeps any of the
Collateral without first giving Lender at least thirty (30) days' prior written
notice; (v) to insure the Collateral under agreements, against risks and
liabilities, and with insurance companies satisfactory to Lender; (vi) to
operate the Collateral in accordance with all applicable statutes, rules and
regulations relating to the use thereof, and not to use the Collateral for any
unlawful purpose or in any way that would void any insurance required to be
carried in connection therewith; (vii) to pay when due all license fees,
registration fees and other charges in connection with the Collateral; (viii)
not to permit any lien on the Collateral, including without limitation, liens
arising from repairs to or storage of the Collateral, except in favor of Lender;
(ix) not to sell, hypothecate or otherwise dispose of the Collateral, or any
interest therein, without Lender's prior written consent; (x) to permit Lender
to inspect the Collateral at any time; (xi) if requested by Lender, to receive
and use reasonable diligence to collect rights to payment and proceeds, in trust
and as the property of Lender; (xii)  upon or following the occurrence of an
Event of Default, from time to time, when requested by Lender, to prepare and
deliver to Lender all Collateral subject to this Agreement; (xiii) to provide
any service and do any other acts which may be necessary to maintain, preserve
and protect all Collateral, and as appropriate and applicable, to keep the
Collateral in good and saleable condition and repair, and to keep all Collateral
free and clear of all defenses, rights of offset and counterclaims.


7.        POWERS OF LENDER.  Debtor appoints Lender its true attorney in fact to
perform any of the following powers, which are coupled with an interest, are
irrevocable until termination of this Agreement and may be exercised from time
to time by Lender's officers and employees, or any of them:  (a) upon or
following the occurrence of an Event of Default, to perform any obligation of
Debtor hereunder in Debtor's name or otherwise; (b)  upon or following the
occurrence of an Event of Default, to give notice of Lender's rights in the
Collateral, to enforce the same and make extension agreements with respect
thereto; (c)  upon or following the occurrence of an Event of Default, to resort
to security in any order; (d) to prepare, execute, file, record or deliver
notes, assignments, schedules, designation statements, financing statements,
continuation statements, termination statements, statements of assignment,
applications for registration or like papers to perfect, preserve or release
Lender's interest in the Collateral; (e)  upon or following the occurrence of an
Event of Default, to reasonably prepare, adjust, execute, deliver and receive
payment under insurance claims, and to reasonably collect and receive payment of
and endorse any instrument in payment of loss or returned premiums or any other
insurance refund or return, and to apply such amounts received by Lender, at
Lender's sole option, toward repayment of the Secured Obligations; (f) upon or
following the occurrence of an Event of Default, to exercise all rights, powers
and remedies which Debtor would have, but for this Agreement, with respect to
all Collateral; and (g) to do all acts and things and execute all documents in
the name of Debtor or otherwise, deemed by Lender as necessary, proper and
convenient in connection with the preservation, perfection or, upon or following
the occurrence of an Event of Default,  enforcement of its rights hereunder.


2

--------------------------------------------------------------------------------

8.        PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS.  Debtor
agrees to pay, prior to delinquency, all insurance premiums, taxes, charges,
liens and assessments against the Collateral (except those which Debtor is
contesting in good faith, which shall be paid promptly after resolution of the
dispute), and upon the failure of Debtor to do so, Lender, at its option, may
pay any of them and shall be the sole judge of the legality or validity thereof
and the amount necessary to discharge the same.  Any such payments made by
Lender shall be obligations of Debtor, due and payable immediately upon demand,
together with interest at a rate determined in accordance with the provisions
hereof, and shall be secured by the Collateral, subject to all terms and
conditions of this Agreement.


9.        EVENTS OF DEFAULT.  The occurrence of an Event of Default as defined
under the Note shall constitute an "Event of Default" under this Agreement.


10.        REMEDIES.  Upon the occurrence of any Event of Default, Lender shall
have the right to declare immediately due and payable all or any Secured
Obligations and to terminate any commitments of Lender to make loans or
otherwise extend credit to Debtor.  Lender shall have all other rights, powers,
privileges and remedies granted to a secured party upon default provided by
law.  All rights, powers, privileges and remedies of Lender shall be
cumulative.  No delay, failure or discontinuance of Lender in exercising any
right, power, privilege or remedy hereunder shall affect or operate as a waiver
of such right, power, privilege or remedy; nor shall any single or partial
exercise of any such right, power, privilege or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power, privilege or remedy.  Any waiver, permit, consent or
approval of any kind by Lender of any default hereunder, or any such waiver of
any provisions or conditions hereof, must be in writing and shall be effective
only to the extent set forth in writing.   While an Event of Default exists: 
(a)  Debtor will not dispose of any of the Collateral except on terms approved
by Lender; (b) at Lender's request, Debtor will assemble and deliver all
Collateral, and books and records pertaining thereto, to Lender at a reasonably
convenient place designated by Lender; and (c) Lender may, without notice to
Debtor, enter onto Debtor's premises and take possession of the Collateral.  It
is agreed that public or private sales, for cash or on credit, to a wholesaler
or retailer or investor, or user of property of the types subject to this
Agreement, or public auction, are all commercially reasonable since differences
in the sales prices generally realized in the different kinds of sales are
ordinarily offset by the differences in the costs and credit risks of such
sales.


11.        COSTS, EXPENSES AND ATTORNEYS' FEES.  Debtor shall pay to Lender
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees and all allocated costs of Lender's in-house counsel), incurred by
Lender in exercising any right, power, privilege or remedy conferred by this
Agreement or in the enforcement thereof.
 
3

--------------------------------------------------------------------------------



12.        MISCELLANEOUS.  Any right to require proceedings against others or to
require exhaustion of security are waived; and consent to extensions,
forbearances or alterations of the terms of any of the Secured Obligations, the
release or substitution of security is given with respect to proceeds subject to
this Agreement; provided however, that in each instance Lender believes in good
faith that the action in question is commercially reasonable in that it does not
unreasonably increase the risk of nonpayment of the Secured Obligations to which
the action applies. Until all Secured Obligations shall have been paid in full,
Debtor shall have no right of subrogation or contribution, and Debtor hereby
waives any benefit of or any right to participate in any of the Collateral or
any other security now or hereafter held by Lender.  To the extent any provision
of the Note is inconsistent with any provision of this Agreement, such provision
of the Note shall supersede and cancel the conflicting provision of this
Agreement. All notices, requests and demands required under this Agreement must
be in writing, delivered to the appropriate party or parties in the manner set
forth in the Note.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California, and shall be binding upon
and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties. If any provision of this
Agreement shall be held to be prohibited by or invalid under applicable law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or any
remaining provisions of this Agreement.






















[SIGNATURE PAGE DIRECTLY FOLLOWS THIS PAGE]
 
 
4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Debtor has caused this Security Agreement to be executed as
of the day and year first above written.


 
Songstragram, Inc.
 
 
By: /s/ Rocky
Wright                                                                     
 
Name: Rocky Wright
 
Title: CEO

AGREED:
bBooth, Inc.
By:  /s/ Rory Cutaia                                        
Name:  Rory Cutaia
Title:    CEO 






 
 
 

 

5